IN THE COURT OF APPEALS
     THIRD   DISTRICT
                                         ,/receivedN

      ROBERT LE                    IN          DEC 2 2 2016


          Appel Icikt                    \
                                             THIRD COURT OF APPEALS
                                                 ^FFREYIIKYLE /




             VS.        03-16-00575-CR   December 22, 2016



 THE STATE OF                    EXAS
          Appellee,

Appeal kom The 331* DisWT Courf
 11     TfWiS CouNfu, leXoS
 Couse Number 0- HX- %~^5&a

 App^\ laoVs RespowseTb The SlATE's
        Aooel lee        Bp'eF
              WOS WW Wl
                      $                   uaM)a!


on
 Arid +orcej >£r
               «• flcpe fljj- forar&jed to
                                               *5
  reft:
ft iMjiCto.       a
                                    4(0 < ,
                                      4tf <1
                                       pe w ft
 or
   it         /joihe Ja/^t
                        0 A' * :>
                  0JvT"O    r/i

flxri "ihaf Ae we
Drfort^|e#P,^^''                          Jr
                                  am 0mm mm


                      a-
                    W3—
CD
     H=r54-j^^2^o   ^
          <3 O
tt
              a^
           354            Cases


                                         of Aflpefli
                      tftf.                 cotojO
   weixjflJXK fi (ih Of (MO Wi'W
  OfiPgfl ob ei ^bfc J                       —^
Fb] ftrfccliOA} o^qope               &r
                              IPC             (Mwift^t                           itf
      3.
  ^fi# fo Rfe ^ pf6-^ pdibtf -Par
                                        A^
                                   '*


                                    ,recoft

fttvftW
                   i                          0-

      W'CA Of OMOT0                                                                           0
     M v   ?      1 IfiU                                ,M
                                                                                    •of
r- iQRPM JHr: W ft Aprils
HwMfe of Bqr DyC uw& tetfafc, o^
                                                                      Wgsftpp. TO6



                fid          'U1
                                   o.
                                                                       ^4 ifote
                                                                       n   ^
                                       vAJ £ Pi
                                              ^         mo       (
 -fiaj Uiuf'-u i^AJWjCBci M]
               issue, q u«rtiour o                                   or ote


 a              ££tti       04 gS3                                             W€5:
                fia     s   "o flppea
                                                                               \J



     ft TTM ^)Ur               '111
                                   a




                                          Lfo f4fir[|soi
               i-iGtfTox) Of-cpe- ajmiK fidrro
                                                             5
               iorjef ^                           Ajp                 life j?54.(a){qV



                                                  6.
                     1
. Ajar R^ if nGerT^LolTo
 IS9K. Ox) flffiMJ^O

 "^cSj Ofifowr-\n--3aVp l^mhhym

                                   ActfM
1x£Aim                     to



L&potp               «,'& iBPiei



            e               ac-       J




                 7
SatoTO le*
 It oppBllfljilr Nb|jC6 oP Apa^a\ ^os ™
 hAjj\m Ok) ^.Jf^jfa aW
                          m ^mi 30
                 imIkfoil ffl^

 Trial Mft0&f1tft&(j Off&HdiriqM      s


AcalrfhN icft of/fi/pi/ ojo Au fins?'? ?-a?/£
 Th^-fb^,

               ^'         i     4--       I


 Tq IlOWl-^

              ^O
                    %-
      a?

      WO
      Ftu 
a)
t^i
     €
H
                           I
qcou/ojc rap reAter -Wrt"
9iroM-4fe,ff(^rd ijj or;
         0 hWiiOQ
                                        o       L
          eve
v& rid           (T^^ii \/a4t^>. m&tiw wt-m
         >+DK/dand °F ReVleW
          Arhok 40.ooi lexos Go* U1RProc

 Ajoew-Fnal SFiq
                /I

                6 WIO
it- fii IKe ai^wJu ckcovum
» 'M 9
 ^(

                                   JL   y\t 0

ei$W. ^              M/ofi/& to his fl^f of .

   rmoctfv&i foi tew a., (pw^omm %
                                           5T»
                          =   ^
                                           T-9
                                          1?.^^
CO               53
i
CO
    i                         i       ]
co
                                  I
        »
                              "5?
^7-
                              ^0                 _sr-o
                                                         3
             k ^   ^
co
            cf^^fc.
1—J
    ~ms vmM mm ^pp^llofe,
    ^ecy5jojo For obv& flr^reb'ojo r^f^,


 -ixjdwji of Fot 0W (MusjdJisoflQvJ.
  &gHftllod,WAS pipsecufcd Joo ^ ,
        mo m a ~Rws Crime lohara
.TVi?
 Portia \o\ ^ uw ijNJ q me, uiv/t ^/(/^
 foj* or mr^Sekok rt /rim jo ,
    Cost Q*&im> Hk^Omhi
                                      umg
w                                         -a j a/
    M/aj6t aticrfWciJMJts
                   12-
    z buf-kr dm                             o          Ojo^

                                                             0
                                used aiara-q
                           oe    pnofro      1(£J-
                           ™           IA) (J fO
    iMlt/rprer-a'Tow
a
j
                9

                    kr^n^fs h w^W, h\
                    %rfok               QA 0M%'fft&ti
                                                             6

                                             imfjuifl
             >robJe [f 'ts^r ^ (t
     6fM how prolog"
     jO#W DJBT&U "                                   v/io #
                           uoy few'   M /jvcJm/          /


                       o

                                                     M
             io odm^M Iaj                          mi /^l
      ., ,.e lexds, ForwsJc ob/eyvc£                 nwtissxw
      foO Af/1ficf ao-^/ fe/w (swim, lushfi Mehmrs
      —Q *-5l
                         ^3
                   ,^fe
1 ^ ^ ^wfS
TZ

^O
 v>
 O — ^
        ^zr *o          :#• *~-   v   —
£••• ? °
                  sited ouMty of --he, Mow-lorn
                  . rofdioru u w +ef-Ms
                 ^--fio ^fponroo
Accel Iftxjjj /Y)aho^ boo QWA Ddto SefltfJi
                      £P> muted i^ec

                          ld.ri^-O^/0 BjOJAte
 am               6i .QW/ticrodf o pa ml

    ucTto^fitoqifhon
           aro of ,ws,
  or tfi|o^rr^oo oH\tj3hijfSe
                                       0 0£¥
to, b\$ta M £>iJd Ue cisd5t
 ^.OPIlSmAlfl hjS I.AJ^oTO bM ;iOO§ bb

  Of the Cr0m DfocASs*                     o
                    Z5"
                                          W,   ( \   1)0


    o ftpto A             jw or d&rfliA) ^'VA p(bhh

                      OK/duSiOKl
    rpel i^kfoj^
    •'6oi&tf'rfe wm\Qi& iuhUj/fcz m

              !fo0 o^iv)^ DtvA ^Jdfce*
o
          p
                flit wfl£ * e-b \ir•
                                     a^^saat! k
  0)1t& CR(fo      gYTOj>S flW towOT
'O-tie h)Q .Wf-OT w^.v^oo ( bV^btf- g-aw.
  OS,
 UV
        A
            IJ   jojj "O a^roo ifo ivwfr-s of^pe-l ^]
        o
                        t;




                 'ecjjM

 A%           ERTIFIG4TE OF SERVICE




                      ,hm few


       r

0.)V         O




                 /
            WcerfLeOiflrfAJ

            //^^nrlo 7i 71/of qwfr
                      ^RECEIVED ^,
                         DEC 2 2 2016
                       THIRD COURIOF APPEALS.



            ?^30



r   derfc
'•
     ^